Title: From Benjamin Franklin to Jacques Barbeu-Dubourg, [early November 1772]
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


[Early November, 1772]
[First part missing] in this Foggy Climate and smoaky City without too much Hazard, I will do my utmost when she comes to promote her Interest.
It is true that many English People go to Paris, but I do not often know of their going, and therefore must sometimes make use of the Post, or wait long for an Opportunity of Writing to you.
About two Weeks since when I was in the Country a Letter from you was left at my House, which by its Date might have come round by the Way of China, for it is of May 27, 1771. There were left with it another Letter for Dr. Rush, and two Parcels of the Ephemerides, one for him the other for me, containing nine Books each. The Person who left them said he would call again to explain to me the Reason of their being so long detain’d; but he has not since called; and I have no Conception where they can possibly have been all this time. My Set is now compleat except Tom. XII. for the Year 1771. my last is Tom. III of the Sixth Year.
Salute Mad. Dubourg most affectionately in my Behalf, with Madelle. Biheron, and our other Friends. My best Wishes attend you all. I promise myself the Happiness of seeing them and you once more; for I think of returning home (when I do return) thro’ France and Italy, taking my Passage at Leghorn in some of our Ships that go thither with Corn, or Fish. I am ever, my dear Friend, with the sincerest Esteem, Your most obedient humble Servant
B Franklin

The Code is now printed as far as Chap. LXXXVI, Intérêts generaux. I inclose a Leaf, as a Specimen of the Type.

